NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            OCT 25 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
BONNIE J. ANGLE,                                 No. 16-70939

              Petitioner-Appellant,              Tax Ct. No. 29418-11

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent-Appellee.



BONNIE J. ANGLE,                                 No. 16-70941

              Petitioner-Appellant,              Tax Ct. No. 435-12 L

 v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent-Appellee.


                           Appeal from a Decision of the
                             United States Tax Court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted October 16, 2017**
                             San Francisco, California

Before: HAWKINS and W. FLETCHER, Circuit Judges, and KRONSTADT,***
District Judge.

      Petitioner Bonnie J. Angle appeals the U.S. Tax Court’s denial of reasonable

litigation costs under 26 U.S.C. § 7430. We have jurisdiction under 26 U.S.C. §§

7430(f), 7482(a)(1), and we affirm.

      Litigation costs must be denied if Angle failed to establish that her net worth

did not exceed $2,000,000 at the time her action was filed. 26 U.S.C. §

7430(c)(4)(A)(ii) (referencing 28 U.S.C. § 2412(d)(2)(B)). Angle filed for relief as

an innocent spouse on December 23, 2011. See 26 U.S.C. § 6015.

      The evidence shows that Angle’s net worth exceeded $2,000,000 at the time

of filing. Net worth is calculated according to generally accepted accounting

principles, and assets are valued at their acquisition cost. Am. Pac. Concrete Pipe

Co., Inc. v. NLRB, 788 F.2d 586, 590-91 (9th Cir. 1986); United States v. 88.88

Acres of Land, 907 F.2d 106, 107 (9th Cir. 1990). At the time of filing, Angle’s

assets included $3,508,009.47 owed to her on loans she had made to two


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable John A. Kronstadt, United States District Judge for the
Central District of California, sitting by designation.
                                          2
corporations. Only by valuing these loans at $838,140 did Angle’s accountant

conclude that her net worth did not exceed $2,000,000. Angle argues that the

remaining loan amount of $2,669,869.47 is worthless, but the evidence does not

support this. Angle also argues that the Tax Court was bound to accept the

conclusions of her accountant, but the accountant neither audited nor attempted to

verify the documents he relied upon in reaching these conclusions.

      We decline to address Angle’s argument that she satisfied the “prevailing

party” requirement because she has failed to meet the net worth requirement.

      AFFIRMED.




                                         3